Mr. Justice Teller
dissenting:
The question whether Mrs. Ebel took the land in payment of her debt or as security for it, was one for the trial court to determine. I find nowhere in the record any evidence to show that the Colorado land was taken as a settle*146ment of the debt. Mrs. Ebel said in answer to the question how the deed happened to be made to her, “I wanted the deed in my name so that I could get my money.” This fully sustains the court’s finding that she took the land as security only. Even if the matter were not clear that- she so took it, so long as there was ground for the suspicion that Ebel had the deed made to her to defeat the claims of his creditors, the decree which protected her rights does equity to all the parties. It is supported by the decision of Chancellor Kent in Boyd v. Dunlap, 1 Johnson’s Chancery, 476.
For these. reasons, I think the decree should be affirmed.